Name: 2013/25/EU: Commission Implementing Decision of 16Ã November 2012 adopting a third updated list of sites of Community importance for the Macaronesian biogeographical region (notified under document C(2012) 8167)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  regions of EU Member States;  natural environment;  Africa
 Date Published: 2013-01-26

 26.1.2013 EN Official Journal of the European Union L 24/370 COMMISSION IMPLEMENTING DECISION of 16 November 2012 adopting a third updated list of sites of Community importance for the Macaronesian biogeographical region (notified under document C(2012) 8167) (2013/25/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Macaronesian biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the archipelagos of the Azores and Madeira (Portugal) and the Canary Islands (Spain) in the Atlantic Ocean, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first two updated list of sites of Community importance for the Macaronesian biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2002/11/EC (2), 2008/95/EC (3) and 2009/1001/EU (4). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Macaronesian biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Macaronesian biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Macaronesian biogeographical region is necessary in order to include additional sites that have been proposed since 2010 by Member States as sites of Community importance for the Macaronesian biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Macaronesian biogeographical region is necessary in order to reflect any changes in site related information submitted by Member States following the adoption of the initial and the first two updated Union lists. In that sense, this updated list of sites of Community importance for the Macaronesian biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Macaronesian biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Macaronesian biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between November 1997 and October 2011 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (5). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Macaronesian biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Decision 2009/1001/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The third updated list of sites of Community importance for the Macaronesian biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2009/1001/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 5, 9.1.2002, p. 16. (3) OJ L 31, 5.2.2008, p. 39. (4) OJ L 344, 23.12.2009, p. 46. (5) OJ L 107, 24.4.1997, p. 1. ANNEX Third updated list of sites of Community importance for the Macaronesian biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Spain and Portugal. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ES0000041 Ojeda, Inagua y Pajonales * 3 527,6  15,6947 27,9372 ES0000043 Caldera de Taburiente * 4 354,7  17,8678 28,7264 ES0000044 Garajonay * 3 785,4  17,2500 28,1203 ES0000096 Pozo Negro * 9 995  13,9667 28,2667 ES0000102 GaroÃ © * 1 124  17,9411 27,7864 ES0000108 Los Ã rganos * 149,7  17,2667 28,2167 ES0000111 Tamadaba * 7 448,7  15,7236 28,0228 ES0000112 Juncalillo del Sur 186,3  15,4769 27,7953 ES0000113 Macizo de Tauro * 1 244,1  15,6994 27,9078 ES0000141 Parque Nacional de Timanfaya 5 180,7  13,7694 29,0139 ES7010002 Barranco Oscuro * 33,4  15,5908 28,0631 ES7010003 El Brezal * 109,1  15,6003 28,1081 ES7010004 Azuaje * 456,3  15,5686 28,0944 ES7010005 Los Tilos de Moya * 89  15,5917 28,0864 ES7010006 Los Marteles * 2 803,7  15,5333 27,9589 ES7010007 Las Dunas de Maspalomas * 360  15,5839 27,7386 ES7010008 GÃ ¼igÃ ¼Ã ­ * 2 897,7  15,8131 27,9500 ES7010010 Pilancones * 5 781,6  15,6369 27,8594 ES7010011 Amagro * 487,6  15,6756 28,1264 ES7010012 Bandama 592,9  15,4492 28,0325 ES7010014 Cueva de Lobos * 7 027,5  14,2556 28,3028 ES7010016 Ã rea marina de La Isleta * 8 562  15,4525 28,1736 ES7010017 Franja marina de MogÃ ¡n * 29 993  15,5531 27,7581 ES7010018 Riscos de Tirajana * 749,6  15,5753 27,9525 ES7010019 Roque de Nublo * 446,4  15,6156 27,9628 ES7010020 Sebadales de La Graciosa 1 192  13,5036 29,2222 ES7010021 Sebadales de Guasimeta 1 276  13,5972 28,9300 ES7010022 Sebadales de Corralejo * 1 946,6  13,8306 28,7164 ES7010023 MalpaÃ ­s de la Arena 849,8  13,9167 28,6333 ES7010024 Vega de RÃ ­o Palmas * 365,7  14,0644 28,4036 ES7010025 Fataga * 2 725,9  15,5778 27,9017 ES7010027 JinÃ ¡mar * 30,7  15,4275 28,0342 ES7010028 Tufia * 51,3  15,3786 27,9619 ES7010031 Islote de Lobos * 452,7  13,8233 28,7461 ES7010032 Corralejo * 2 689,3  13,8500 28,6789 ES7010033 JandÃ ­a * 14 972,5  14,3514 28,0975 ES7010034 MontaÃ ±a CardÃ ³n * 1 233,6  14,1569 28,2558 ES7010035 Playa de Sotavento de JandÃ ­a * 5 461,1  14,2111 28,1583 ES7010036 Punta del MÃ ¡rmol * 29,9  15,6153 28,1492 ES7010037 BahÃ ­a del Confital 634,2  15,4542 28,1444 ES7010038 Barranco de La Virgen * 559,4  15,5931 28,0492 ES7010039 El Nublo II * 13 956  15,6689 27,9617 ES7010040 Hoya del Gamonal * 627,3  15,5756 27,9831 ES7010041 Barranco de Guayadeque * 709,4  15,4619 27,9244 ES7010042 La Playa del Matorral * 95,58  14,3261 28,0347 ES7010044 Los Islotes 151,2  13,5325 29,2978 ES7010045 ArchipiÃ ©lago Chinijo * 8 865,3  13,5683 29,1011 ES7010046 Los Volcanes 9 986,1  13,7394 29,0486 ES7010047 La Corona * 2 602,4  13,4386 29,1781 ES7010048 BahÃ ­a de Gando * 477,7  15,3758 27,9250 ES7010049 Arinaga * 92,4  15,3906 27,8664 ES7010052 Punta de la Sal * 136  15,3914 27,8797 ES7010053 Playa del CabrÃ ³n 956,2  15,3917 27,8547 ES7010054 Los Jameos 234,7  13,4331 29,1542 ES7010055 Amurga * 5 341,2  15,5350 27,8431 ES7010056 Sebadales de Playa del InglÃ ©s * 2 721,5  15,5500 27,7556 ES7010062 Betancuria * 3 328,8  14,3514 28,0975 ES7010063 Nublo * 7 107,5  15,7589 27,8939 ES7010064 Ancones-Sice 223,3  14,0739 28,3192 ES7010065 MalpaÃ ­s del Cuchillo 55,4  13,6783 29,0978 ES7010066 Costa de Sardina del Norte 1 426,5  15,7075 28,1367 ES7011001 Los Risquetes 9,1  13,6500 29,1083 ES7011002 Cagafrecho 633,1  13,6667 28,9167 ES7011003 Pino Santo 1 564,8  15,4719 28,0528 ES7011004 Macizo de Tauro II 5 117,6  15,6889 27,8258 ES7011005 Sebadales de GÃ ¼igÃ ¼Ã ­ * 7 219,74  15,8706 27,9522 ES7020001 MencÃ ¡fete * 454,6  18,0786 27,7306 ES7020002 Roques de Salmor 3,5  17,9944 27,8231 ES7020003 Tibataje * 592,7  18,0000 27,7750 ES7020004 Risco de Las Playas * 966,9  17,9633 27,7100 ES7020006 Timijiraque * 375,1  17,9203 27,7731 ES7020008 Pinar de GarafÃ ­a * 1 027,5  17,8794 28,7792 ES7020009 GuelguÃ ©n * 1 062,4  17,8717 28,8200 ES7020010 Las Nieves * 5 114,6  17,8181 28,7500 ES7020011 Cumbre Vieja * 7 522,1  17,8489 28,5864 ES7020012 MontaÃ ±a de Azufre 75,8  17,7703 28,5606 ES7020014 Risco de la ConcepciÃ ³n * 65,7  17,7747 28,6789 ES7020015 Costa de HiscaguÃ ¡n 249,9  17,9661 28,8108 ES7020016 Barranco del Jorado 98,2  17,9600 28,7017 ES7020017 Franja marina Teno-Rasca * 69 500  16,8953 28,2722 ES7020018 Tubo volcÃ ¡nico de Todoque 1,7  17,8900 28,6003 ES7020020 Tablado * 223,6  17,8831 28,8069 ES7020021 Barranco de las Angustias * 1 699  17,9025 28,6919 ES7020022 Tamanca * 2 073,1  17,8778 28,5700 ES7020024 Juan Mayor * 28,3  17,7792 28,6844 ES7020025 Barranco del Agua * 74,2  17,7414 28,7222 ES7020026 La Caldereta * 18  18,0114 27,7411 ES7020028 Benchijigua * 483,2  17,2253 28,1008 ES7020029 Puntallana * 285,7  17,1153 28,1247 ES7020030 Majona * 1 975,7  17,1569 28,1389 ES7020032 Roque Cano * 57,1  17,2561 28,1803 ES7020033 Roque Blanco * 29,8  17,2394 28,1656 ES7020034 La Fortaleza * 53,1  17,2736 28,0981 ES7020035 Barranco del Cabrito * 1 160,4  17,1642 28,0814 ES7020037 Lomo del CarretÃ ³n * 248,5  17,3194 28,1428 ES7020039 Orone * 1 706,6  17,2642 28,0889 ES7020041 Charco del Conde 9,2  17,3358 28,0856 ES7020042 Charco de Cieno * 5,2  17,3439 28,0983 ES7020043 Parque Nacional del Teide * 18 993,1  16,6167 28,2344 ES7020044 Ijuana * 901,8  16,1342 28,5572 ES7020045 Pijaral * 295,7  16,1817 28,5583 ES7020046 Los Roques de Anaga * 9,8  16,1586 28,5914 ES7020047 Pinoleris * 178,4  16,4883 28,3828 ES7020048 MalpaÃ ­s de GÃ ¼Ã ­mar * 286  16,3681 28,3050 ES7020049 MontaÃ ±a Roja * 163,96  16,5464 28,0297 ES7020050 MalpaÃ ­s de la Rasca 312,7  16,6931 28,0061 ES7020051 Barranco del Infierno * 1 824,1  16,7111 28,1214 ES7020052 Chinyero * 2 380  16,7839 28,2978 ES7020053 Las Palomas * 582,7  16,4578 28,3975 ES7020054 Corona Forestal * 41 067,7  16,6186 28,1831 ES7020055 Barranco de Fasnia y GÃ ¼Ã ­mar * 151,1  16,4511 28,2553 ES7020056 MontaÃ ±a Centinela 130,7  16,4586 28,1531 ES7020057 Mar de Las Calmas * 9 898,4  18,0658 27,6475 ES7020058 MontaÃ ±as de Ifara y Los Riscos 284,9  16,5342 28,0797 ES7020061 Roque de Jama * 92,5  16,6436 28,0900 ES7020064 Los Sables * 3,1  17,9167 28,8033 ES7020065 MontaÃ ±a de Tejina * 167,7  16,7544 28,1875 ES7020066 Roque de Garachico 3,04  16,7606 28,3781 ES7020068 La Rambla de Castro * 45  16,5875 28,3961 ES7020069 Las Lagunetas * 3 568,3  16,4106 28,4225 ES7020070 Barranco de Erques * 262,7  16,7847 28,1583 ES7020071 MontaÃ ±a de la Centinela * 15  17,7667 28,5417 ES7020072 MontaÃ ±a de la BreÃ ±a * 26,1  17,7917 28,6236 ES7020073 Los Acantilados de la Culata * 440,9  16,7622 28,3658 ES7020074 Los Campeches, Tigaiga y Ruiz * 543,5  16,6106 28,3531 ES7020075 La Resbala * 590,6  16,4800 28,3719 ES7020076 Riscos de Bajamar * 26  17,7764 28,6667 ES7020077 Acantilado de la Hondura 32,5  16,4222 28,1981 ES7020078 Tabaibal del PorÃ ­s 47,5  16,4289 28,1706 ES7020081 InteriÃ ¡n * 100,2  16,7892 28,3622 ES7020082 Barranco de Ruiz * 95,3  16,6253 28,3808 ES7020084 Barlovento, GarafÃ ­a, El Paso y Tijarafe * 5 561,7  17,9569 28,7703 ES7020085 El Paso y Santa Cruz de La Palma * 1 390,5  17,8583 28,6744 ES7020086 Santa Cruz de La Palma * 216  17,8172 28,6869 ES7020087 BreÃ ±a Alta * 60,8  17,8186 28,6203 ES7020088 Sabinar de Puntallana * 14,1  17,7417 28,7333 ES7020089 Sabinar de La Galga * 81  17,7667 28,7667 ES7020090 Monteverde de Don Pedro-Juan Adalid * 483,1  17,9111 28,8250 ES7020091 Monteverde de Gallegos-Franceses * 1 408,6  17,8333 28,8167 ES7020092 Monteverde de Lomo Grande * 494,9  17,8033 28,7903 ES7020093 Monteverde de Barranco Seco-Barranco del Agua * 1 939,1  17,7861 28,7417 ES7020094 Monteverde de BreÃ ±a Alta * 823,2  17,8083 28,6667 ES7020095 Anaga * 10 340,6  16,2242 28,5364 ES7020096 Teno * 6 119,7  16,8550 28,3153 ES7020097 Teselinde-Cabecera de Vallehermoso * 2 340,9  17,2833 28,1833 ES7020098 MontaÃ ±a del Cepo * 1 162  17,2000 28,1917 ES7020099 Frontera * 8 807,4  18,1306 27,7542 ES7020100 Cueva del Viento * 137,7  16,6997 28,3453 ES7020101 Laderas de Enchereda * 682,6  17,1833 28,1417 ES7020102 Barranco de Charco Hondo * 392,4  17,2500 28,0500 ES7020103 Barranco de Argaga * 187,1  17,3139 28,0833 ES7020104 Valle Alto de Valle Gran Rey * 706,8  17,3000 28,1000 ES7020105 Barranco del Ã guila * 164,4  17,1250 28,1333 ES7020106 Cabecera Barranco de Aguajilva * 140,3  17,2864 28,1167 ES7020107 Cuenca de Benchijigua-Guarimiar * 1 341,4  17,2181 28,0611 ES7020108 Taguluche * 139,5  17,3319 28,1431 ES7020109 Barrancos del Cedro y Liria * 584,18  17,1917 28,1583 ES7020110 Barranco de NiÃ ¡gara * 38,7  16,7661 28,1897 ES7020111 Barranco de Orchilla * 18,4  16,6061 28,1089 ES7020112 Barranco de las Hiedras-El Cedro * 166,4  16,4992 28,1892 ES7020113 Acantilado costero de Los Perros * 65,9  16,6925 28,3872 ES7020114 Riscos de Lara * 103,4  16,8181 28,2511 ES7020115 Laderas de ChÃ ­o * 197,1  16,7914 28,2506 ES7020116 Sebadales del sur de Tenerife * 2 692,9  16,5875 28,0236 ES7020117 Cueva marina de San Juan 0,7  16,8167 28,1744 ES7020118 Barranco de Icor * 36,5  16,4653 28,2133 ES7020119 Lomo de Las Eras 1,7  16,4225 28,1958 ES7020120 Sebadal de San AndrÃ ©s 582,7  16,2083 28,4917 ES7020121 Barranco Madre del Agua * 9,8  16,4850 28,2128 ES7020122 Franja marina de Fuencaliente * 7 055,2  17,8972 28,5472 ES7020123 Franja marina Santiago-Valle Gran Rey * 13 139  17,3139 28,0417 ES7020124 Costa de GarafÃ ­a 3 475,3  17,8686 28,8586 ES7020125 Costa de los Ã rganos 1 164  17,2964 28,2214 ES7020126 Costa de San Juan de la Rambla 1 602,9  16,6319 28,4225 ES7020127 Risco de la MÃ ©rica * 38,3  17,3431 28,1022 ES7020128 Sebadales de Antequera 272,62  16,1308 28,5236 ES7020129 PiÃ ±a de mar de Granadilla 0,93  16,5069 28,0742 PTCOR0001 Costa e CaldeirÃ £o  Ilha do Corvo * 964,02  31,1000 39,7000 PTDES0001 Ilhas Desertas * 11 301,62  16,4917 32,5000 PTFAI0004 Caldeira e Capelinhos  Ilha do Faial * 2 023,05  28,7500 38,5833 PTFAI0005 Monte da Guia  Ilha do Faial * 362,85  28,6225 38,5208 PTFAI0006 Ponta do Varadouro  Ilha do Faial * 19,66  28,7833 38,5667 PTFAI0007 Morro de Castelo Branco  Ilha do Faial * 131,52  28,7542 38,5225 PTFLO0002 Zona Central  Morro Alto  Ilha das Flores * 2 924,68  31,2167 39,4500 PTFLO0003 Costa Nordeste  Ilha das Flores * 1 215,28 31,1667 39,5000 PTGRA0015 IlhÃ ©u de Baixo  Restinga Ilha Graciosa * 248,65  27,9500 39,0139 PTGRA0016 Ponta Branca  Ilha Graciosa * 74,81  28,0397 39,0314 PTJOR0013 Ponta dos Rosais  Ilha de S. Jorge * 303,8  28,3100 38,7533 PTJOR0014 Costa NE e Ponta do Topo  Ilha de S. Jorge * 3 956,41  27,8500 38,5833 PTMAD0001 Laurisilva da Madeira * 13 354,86  17,0500 32,7667 PTMAD0002 MaciÃ §o Montanhoso Central da Ilha da Madeira * 8 212,22  16,9242 32,7317 PTMAD0003 Ponta de S. LourenÃ §o * 2 043,12  16,6833 32,7389 PTMAD0004 IlhÃ ©u da ViÃ ºva * 1 822,47  16,8639 32,8069 PTMAD0005 Achadas da Cruz 205,82  17,2122 32,8442 PTMAD0006 Moledos  Madalena do Mar 18,12  17,1339 32,7017 PTMAD0007 PinÃ ¡culo * 33,81  16,8678 32,6506 PTMAZ0001 Menez Gwen 9 489  31,5250 37,8250 PTMAZ0002 Lucky Strike 19 023,5  32,3083 37,2833 PTMIG0019 Lagoa do Fogo  Ilha de S. Miguel * 1 360,42  25,4667 37,7667 PTMIG0020 Caloura-Ponta da Galera  Ilha de S. Miguel * 204,2  25,5083 37,7083 PTMIG0021 Banco D. JoÃ £o de Castro (Canal Terceira  S. Miguel) * 1 643  26,6083 38,2264 PTPIC0008 Baixa do Sul (Canal do Faial) * 54,68  28,5900 38,5097 PTPIC0009 Montanha do Pico, Prainha e Caveiro  Ilha do Pico * 8 572  28,2917 38,4750 PTPIC0010 Ponta da Ilha  Ilha do Pico * 394,96  28,0333 38,4167 PTPIC0011 Lajes do Pico  Ilha do Pico * 142,15  28,2561 38,3903 PTPIC0012 IlhÃ ©us da Madalena  Ilha do Pico * 146,4  28,5472 38,5333 PTPOR0001 IlhÃ ©us do Porto Santo * 232,2  16,3833 33,0042 PTPOR0002 Pico Branco  Porto Santo 142,72  16,2994 33,0900 PTSEL0001 Ilhas Selvagens * 5 752  15,8639 30,0944 PTSMA0022 Ponta do Castelo  Ilha de Sta. Maria * 320,49  25,0342 36,9297 PTSMA0023 IlhÃ ©u das Formigas e Recife Dollabarat (Canal S. Miguel  Sta. Maria) * 3 542  25,7500 37,2500 PTTER0017 Serra Santa BÃ ¡rbara e Pico Alto  Ilha da Terceira * 4 760,25  27,2919 38,7333 PTTER0018 Costa das Quatro Ribeiras  Ilha da Terceira * 274,39  27,2017 38,8000